Citation Nr: 0105832	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased rating for paroxysmal 
ventricular tachycardia, currently rated as 10 percent 
disabling.

2. Entitlement to a compensable rating for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The veteran had active service from June 1942 to September 
1945 and from December 1948 to October 1966.

The issue of entitlement to an increased rating for 
paroxysmal ventricular tachycardia comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1992 
confirmed rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Louis, Missouri, 
and will be addressed in the remand section, below.

The issue of entitlement to an increased rating for bilateral 
pes planus comes before the Board from an October 1999 rating 
decision.  


FINDINGS OF FACT

1. The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his 
claims.

2.  The veteran's pes planus of the right and left are 
controlled by arch support, and there is no evidence of 
weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, or pain on 
manipulation and use.   


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991) amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5276 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased rating for his bilateral pes 
planus.  The VA has made reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claims and 
no additional development is warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

At the outset, the Board notes that in accordance with 38 
C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 (2000) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), it has reviewed all the 
evidence of record pertaining to the veteran's medical 
history.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical history and findings pertaining 
to the disabilities at issue.

In December 1945 the RO granted service connection for first 
degree, nonsymptomatic pes planus and rated the disability as 
noncompensably disabling.  That rating remains in effect.  In 
October 1998, the veteran filed an informal claim for an 
increased rating.  

The Rating Schedule provides that a zero percent rating is 
warranted for mild pes planus reflected by symptoms relieved 
by built-up shoe or arch support.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  A 10 percent evaluation is warranted 
for moderate (unilateral or bilateral) pes planus reflected 
by weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  Id.  A 30 percent evaluation is warranted for 
severe bilateral pes planus, supported by objective evidence 
of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  Id. 

In this case, the evidence preponderates against the 
veteran's claim.  The veteran's bilateral pes planus is not 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  In fact, prior to VA 
examination in December 1998 the veteran's claims folder is 
devoid of any complaints of or findings associated with pes 
planus.  On VA examination in 1998 the veteran stated that he 
had had no change in symptoms or problems for many years, and 
he wore arch support which controlled his problems.  Physical 
examination showed that his feet were normal without bunions, 
lesions, or calluses.  Capillary refill was within normal 
limits, pedal pulses were 2+/4, and the feet were warm to 
touch.  The veteran also ambulated well without difficulty.  
Here the symptomatology demonstrated fails to meet the 
criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

In addition, there is no indication that the veteran's 
bilateral pes planus has resulted in an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to warrant entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000).


ORDER

Entitlement to a compensable rating for bilateral pes planus 
is denied.


REMAND

In March 1968, the RO granted service connection for heart 
disease, paroxysmal ventricular tachycardia and awarded a 10 
percent evaluation.  In February 1992, the veteran filed an 
informal claim for an increased rating.  He maintains that 
the current manifestations of his service-connected 
paroxysmal tachycardia are more severe than are represented 
by the presently assigned 10 percent evaluation.

During the pendency of the veteran's claim, the regulations 
pertaining to the evaluation of cardiovascular disorders were 
changed, effective January 12, 1998.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7000-7017; 62 Fed. Reg. 65207-65244 (1997).  
Prior to January 12, 1998, the veteran's service-connected 
paroxysmal ventricular tachycardia was evaluated under 38 
C.F.R. § 4.104, Diagnostic Code 7013.  Under that diagnostic 
code, paroxysmal tachycardia, with infrequent attacks, was 
rated at 10 percent and, when severe, with frequent attacks, 
was rated at 30 percent.  Id.

Effective January 12, 1998, under the revised regulations, 
Diagnostic Code 7010, that concerns supraventricular 
arrhythmias, provides that paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four 
episodes per year, documented by electrocardiogram (ECG or 
EKG) or Holter monitor, warrants a 30 percent evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7010 (2000).   Permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia, documented by ECG or 
Holter monitor, warrants a 10 percent evaluation.  Id.

Diagnostic Code 7011, that concerns sustained ventricular 
arrhythmias, provides that ventricular arrhythmias with 
workload of greater than 7 metabolic equivalents (METs) but 
not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or continuous medication 
required warrants a 10 percent rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7011 (2000).  A 30 percent rating is 
warranted for ventricular arrhythmias with a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on EKG, echocardiogram 
or X-ray.  Id.

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, pursuant to Rhodan v. West, 12 Vet. App. 55 
(1998), the old rating criteria is for application previous 
to the effective date of the change and both the old and new 
rating criteria are for consideration as of the effective 
date of the regulatory change, January 12, 1998.

The veteran underwent VA examination for arrhythmia in 
December 1998.  In August 1999, he underwent a VA heart 
examination, at which time Holter monitor and stress 
electrocardiogram tests were performed and those results are 
of record.  However, the examiners did not express opinions 
as to the severity and frequency of paroxysmal tachycardia 
attacks, to include the number of episodes per year 
documented by ECG or Holter monitor, that the veteran claims 
to experience.

Further, in the November 2000 informal hearing presentation, 
the veteran's accredited representative noted that in the 
case of Allen v. Brown, 7 Vet. App. 439 (1995), the United 
States Court of Appeals for Veterans Claims concluded that 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran should be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The representative has also pointed out that 
the recent VA examiners diagnosed mitral valve prolapse and a 
November 1998 private hospital discharge summary diagnosed 
coronary artery disease.  It is not clear whether there is 
any etiological relationship between the mitral valve 
prolapse and/or any diagnosed coronary artery disease on the 
one hand and the paroxysmal ventricular tachycardia, or any 
other service-connected disability, on the other. 

Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who may possess additional records 
pertinent to his claims.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all indicated records 
and associate them with the claims 
file.

2. The veteran should be scheduled for a 
VA examination by a cardiologist for 
the purpose of ascertaining the 
current severity and frequency of his 
paroxysmal tachycardia episodes.  All 
indicated studies, such as ECG and/or 
Holter monitoring, should be performed 
and all clinical findings reported in 
detail and all manifestations of 
current disability should be described 
in detail, including any cardiac 
residuals found to result from the 
service-connected paroxysmal 
ventricular tachycardia.  The examiner 
is requested to express an opinion as 
to the following: (a) Does the veteran 
experiences severe frequent attacks of 
paroxysmal tachycardia?  (b) Does the 
veteran experience supraventricular 
arrhythmias with paroxysmal atrial 
fibrillation or other supraventricular 
tachycardia, with more than 4 episodes 
per year documented by ECG or Holter 
monitor?  (c) If non-service-connected 
arteriosclerotic heart disease is 
superimposed on service-connected 
valvular or other non-arteriosclerotic 
heart disease, the examiner is 
requested to express an opinion, to 
the extent possible, as which 
condition causes the veteran's current 
signs and symptoms.  (d) The examiner 
is requested to proffer an opinion as 
to the likelihood that any currently 
diagnosed mitral valve prolapse or 
coronary artery disease was caused by 
or aggravated by the veteran's 
service-connected paroxysmal 
ventricular tachycardia.  The degree 
of mitral valve prolapse or coronary 
artery disease that would not be 
present but for the service-connected 
paroxysmal ventricular tachycardia 
should be identified.  See Allen, 
supra.   A rationale should be 
provided for all opinions expressed.  
The claims folder should be made 
available to the examiner for review 
in conjunction with the examination 
and the examiner should acknowledge 
such review in the examination report. 
3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.
4. Then the RO should reajudicate the 
issue of entitlement to an increased 
rating for paroxysmal ventricular 
tachycardia, with consideration of all 
pertinent regulations and the Allen 
case.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The examiner should provide a rationale for all opinions 
expressed.  The claims folder should be made available to the 
examiner for review in conjunction with the examination, and 
the examiner should acknowledge such review in the 
examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals



 



